


Exhibit 10.6


AMENDMENT TO
MRV COMMUNICATIONS, INC.
2007 OMNIBUS INCENTIVE PLAN
 
Approved by the Board on August 8, 2012
Approved by Stockholders on October 11, 2012


The MRV Communications, Inc. 2007 Omnibus Incentive Plan (the “Plan”) is hereby
amended as follows, effective on the date the amendment is approved by the
stockholders of MRV Communications, Inc. (the “Company”).
 
1.  The second sentence of Section 4.01(a) of the Plan (relating to a 1,000,000
share limit on the number of shares issuable pursuant to restricted stock and
certain other performance awards) is deleted.
 
2.   The first sentence of Section 6.02(b) of the Plan is amended to read as
follows:
 
“The Exercise Price per share established under any Stock Appreciation Right
granted under this Plan shall not be less than Fair Market Value on the date the
Stock Appreciation Right is granted.”
 
3.  The following new sentence is added at the end of Section 6.03(b) of the
Plan:
 
“Unless sooner terminated in accordance with this subsection (b) or the
applicable Award Agreement, each outstanding Option and each outstanding Stock
Appreciation Right shall terminate and be of no further force or effect on the
10th anniversary of the date such Option or Stock Appreciation Right is
granted.”
 
4.  The following new Section 7.04 is added at the end of Article VII of the
Plan in order to clarify that the Committee has authority to grant restricted
stock unit awards under the Plan:
 
“Restricted Stock Units. In addition to or in lieu of issuing Restricted Shares,
the Committee may grant restricted stock unit Awards pursuant to which (a) a
participant will have a right to receive shares of Common Stock in the future
subject to the satisfaction of specified service and/or performance conditions,
and (b) the Company will issue shares of Common Stock to the participant in the
future if the applicable conditions are satisfied. The terms and conditions of a
restricted stock unit Award shall be determined by the Committee consistent with
the provisions hereof applicable to Restricted Share Awards; provided, however,
that the holder of a restricted stock unit Award shall have no right to vote the
shares of Common Stock covered by the Award unless and until the Award becomes
vested and such shares are issued.”
 
5.  The following new subsection (e) is added at the end of Section 8.01 of the
Plan:
 
“Dividend Equivalents on Performance Awards.  Unless the Committee determines
otherwise, no Dividend Equivalents shall accrue with respect to shares of Common
Stock covered by a Performance Award; provided, however, that (i) any such
Dividend Equivalents which do accrue shall not be paid or payable unless and
until the corresponding shares covered by the Performance Award become vested,
and (ii) any such Dividend Equivalents which do accrue shall be forfeited if and
to the extent that the corresponding shares of Common Stock covered by the
Performance Award do not become vested.”
 
6.  The last sentence of Section 11.01 of the Plan (relating to certain pricing
modifications of outstanding awards) is amended to read as follows:
 
“Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding Awards may not be amended to reduce the Purchase Price with respect
to outstanding Options or the Exercise Price with respect to outstanding Stock
Appreciation Rights or to cancel outstanding Options or Stock




--------------------------------------------------------------------------------




Appreciation Rights in exchange for cash, other Awards or Options or Stock
Appreciation Rights with an exercise or base price that is less than the
Purchase Price or Exercise Price of the original Options or Stock Appreciation
Rights, unless and except to the extent any such amendment or cancellation and
exchange transaction is approved the Company's stockholders.”
 
7.  The following sentence is added at the end of Section 11.04 of the Plan
(relating to permitted transfers of certain Plan awards):
 
“The Committee shall not permit Awards to be transferred for consideration
pursuant to clause (a) of this Section 11.04.”
 
8.  The last sentence of Section 11.06 of the Plan (relating to certain
amendments to outstanding Plan awards) is amended to read as follows:
 
“Notwithstanding the foregoing, no such surrender or substitution shall be
permitted without the approval of the Company's shareholders if such approval is
required by the rules of any applicable stock exchange or by Section 11.01 of
the Plan.”
 
IN WITNESS WHEREOF, the undersigned, acting pursuant to authority granted by the
Board of Directors of the Company, has caused this Amendment to the MRV
Communications, Inc. 2007 Omnibus Incentive Plan to be executed this 9th day of
November, 2012.
 
 
 
 
 
/s/ Barry Gorsun
 
 
Barry Gorsun
 
 
Chief Executive Officer
 
 
(Principal Executive Officer)





